Case 2:20-cv-02250-CAS-SK Document 279 Filed 02/16/21 Page 1 of 3 Page ID #:10312



   1 MICHAEL A. JACOBS (CA SBN 111664)
     THOMAS J. PARDINI (CA SBN 313401)
   2 MORRISON & FOERSTER LLP
     425 Market Street
   3 San Francisco, CA 94105-2482
     Telephone: (415) 268-7000
   4 Facsimile: (415) 268-7522
     mjacobs@mofo.com; tpardini@mofo.com
   5
     BENJAMIN J. FOX (CA SBN 193374)
   6 RYAN J. MALLOY (CA SBN 253512)
     SOO J. PARK (CA SBN 300988)
   7 MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
   8 Los Angeles, CA 90017-3543
     Telephone: (213) 892-5200
   9 Facsimile: (213) 892-5454
     bfox@mofo.com; rmalloy@mofo.com;
  10 spark@mofo.com
  11   Attorneys for Plaintiff/Defendants
       QUIBI HOLDINGS, LLC, WNDRCO HOLDINGS,
  12   LLC, QBI HOLDINGS, LLC, NEW QBI, LLC,
       JEFFREY KATZENBERG, CLIFTON L. SMITH,
  13   JR., JOSEPH BURFITT, ROBERT A. POST, JR.,
       ERIC BUEHL, and BLAKE BARNES
  14
  15                        UNITED STATES DISTRICT COURT
  16                      CENTRAL DISTRICT OF CALIFORNIA
  17                                 WESTERN DIVISION
  18
       QUIBI HOLDINGS, LLC,                    Case No.: 2:20-CV-02250-CAS-SK
  19
                        Plaintiff,             DEFENDANTS’ NOTICE OF
  20                                           MOTION AND MOTION TO
            v.                                 COMPEL PRODUCTION OF
  21                                           DOCUMENTS
     INTERLUDE US, INC. d/b/a EKO; and
  22 JBF INTERLUDE 2009 LTD. – ISRAEL,         [Discovery Document: Referred to
                                               Magistrate Judge Steve Kim]
  23                    Defendants,
  24                                           Judge:    Hon. Steve Kim
                                               Date:     March 10, 2021
  25                                           Time:     10:00 AM
                                               Crtrm:    540
  26
  27
  28
Case 2:20-cv-02250-CAS-SK Document 279 Filed 02/16/21 Page 2 of 3 Page ID #:10313



   1 JBF INTERLUDE 2009 LTD and                 Case No.: 2:20-CV-02299-CAS-SK
     INTERLUDE U.S., INC., d/b/a EKO,           (CONSOLIDATED)
   2
                    Plaintiffs,                 Fact Discovery Cutoff: Sept. 14,
   3                                            2021
            v.
   4                                            Expert Discovery Cutoff: Jan. 11,
     QUIBI HOLDINGS, LLC, WNDRCO                2022
   5 HOLDINGS, LLC, QBI HOLDINGS, LLC,
     NEW QBI, LLC, CLIFTON L. SMITH,            Pretrial Conference: March 28,
   6 JR., JOSEPH BURFITT, ROBERT A.             2022
     POST, JR., BLAKE BARNES, ERIC
   7 BUEHL, AND JEFFREY KATZENBERG,             Trial: April 19, 2022
   8                    Defendants.
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:20-cv-02250-CAS-SK Document 279 Filed 02/16/21 Page 3 of 3 Page ID #:10314



   1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2         Please take notice that on March 10, 2021 or as soon thereafter as the matter
   3   may be heard, in Courtroom 540 of the United States District Court for the Central
   4   District of California, located at 255 E. Temple Street, Los Angeles, California, the
   5   Honorable Steve Kim presiding, Quibi Holdings, LLC and the individual
   6   defendants (“Defendants”) in accordance with Civil Local Rules 37-1 and 37-2,
   7   hereby move to compel JBF Interlude 2009 Ltd. and Interlude U.S., Inc. d/b/a Eko
   8   (collectively, “Eko”) to withdraw their objections to Defendants’ First Set of
   9   Requests for Production Nos. 14-16, 104, and 124, and produce all responsive
  10   documents within ten days.
  11         The grounds for this motion are that Eko’s objections and responses to
  12   Defendants’ First Set of Requests for Production are not proper under the Federal
  13   Rules and do not warrant the withholding of responsive documents related to the
  14   merits of its claims and value of its alleged trade secret misappropriation and patent
  15   infringement claims, as explained in Defendants’ portion of the accompanying Joint
  16   Stipulation.
  17         This motion is made following several conferences of counsel pursuant to
  18   Local Rule 37-1, the last of which took place on January 26, 2021.
  19
  20 Dated: February 16, 2021                MORRISON & FOERSTER LLP
  21
                                             By: /s/ Benjamin J. Fox
  22
                                                 Benjamin J. Fox
  23
                                                    Attorneys for Plaintiff/Defendants
  24                                                QUIBI HOLDINGS, LLC,
                                                    WNDRCO HOLDINGS, LLC, QBI
  25                                                HOLDINGS, LLC, NEW QBI, LLC,
                                                    JEFFREY KATZENBERG,
  26                                                CLIFTON L. SMITH, JR., JOSEPH
                                                    BURFITT, ROBERT A. POST, JR.,
  27                                                ERIC BUEHL, and BLAKE
                                                    BARNES
  28

                                               1
